Order entered January 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01540-CV

                                 STEVEN V. TIPPS, Appellant

                                                V.

                                PURPLE TREE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04540-B

                                            ORDER

        Appellant filed a statement of inability to afford payment of court costs or an appeal bond

in the trial court on August 24, 2018. Nothing before this Court shows that any contest to

appellant’s statement of inability was filed. Thus, appellant is allowed to proceed without

payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1(b)(1). Appellant shall

disregard this Court’s December 31, 2018 postcard notice requesting payment of this Court’s

filing fee.

        The clerk’s and reporter’s records are overdue. The county clerk’s office notified the

Court that the clerk’s record has been prepared and would be filed once appellant paid the fee.

Because appellant is deemed indigent, no fee is due and we ORDER John Warren, Dallas

County Clerk, to file the clerk’s record by February 8, 2019.
       We ORDER Robin Washington, Official Court Reporter for County Court at Law No. 2,

to file, by March 1, 2019, either the reporter’s record or written verification that appellant has

not requested the reporter’s record. We caution appellant that if the Court receives written

verification of no request, the Court will order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order to Mr. Warren, Ms.

Washington, and all parties.

                                                     /s/     BILL WHITEHILL
                                                             JUSTICE